DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "12" have both been used to designate the clamp members, see Fig. 3, wherein the clamp member is improperly labeled as part 11 (designating the lance) and should be labeled as part 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the term “near” in claim 11 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, claim 12 is rejected for containing the same indefiniteness issues as claim 11 from which said claim depends.
Regarding claim 19, Applicant claims in line 3, “a frame, a driving mechanism to said frame”.  This claim language does not make sense.  Is Applicant try to claim, “a frame, a driving mechanism coupled to said frame”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2955651 to Miroslaw et al. (Miroslaw).
Regarding claims 1-19, Miroslaw teaches a device for driving a flexible lance for cleaning a heat exchanger duct (Fig. 1, generally; description at top of page 1 as submitted by Applicant with this prior art reference from the EPO), comprising: a frame (Fig. 3, at part 8), a driving mechanism coupled to said frame (Fig. 3, at part 37), the drive mechanism configured for moving the flexible lance in a driving direction which is in a direction of an outlet opening wherein the driving mechanism includes a clamp member which is clampable on the flexible lance and which is movable in the frame towards and away from the outlet opening (Fig. 3, at parts 14 and 10, 11), wherein said clamp member is mounted on an endless drive element (Fig. 3, parts 10, 11, and 32), wherein the endless drive element includes an active part that runs parallel to the driving direction (Fig. 3, at part 32), wherein the driving mechanism further comprises at least one non-driven counter roller arranged opposite said clamp member (Fig. 3, parts 12 and 13), and wherein the flexible lance is clampable between the clamp member and the non-driven counter roller (Fig. 3, at part 5); wherein the non-driven counter roller is biased in a direction towards the clamp member for clamping the flexible lance there between (Fig. 3, at parts 5 and 12-13); wherein the driving mechanism is provided with a plurality of counter rollers (Fig. 3, at parts 12-13), wherein the rotation axes of the said counter rollers substantially extend in a plane parallel to said driving direction (Fig. 3, parts 12-13); wherein the plurality of counter rollers is arranged on a separate counter roller frame mounted in the frame (Fig. 3, at part 14), wherein the counter roller frame is movable with respect to said frame (Fig. 3, at part 14), and wherein the counter roller 
The claim language in claims 13 and14, respectively, regarding “wherein the base member holds a plastic engaging member” and “wherein the engaging member is received between the legs of the U-shape” is regarded as intended use as Applicant is not distinctly claiming the plastic engaging member, but rather that it may be held by the base member, does not add further structural limitations to the claim language, and because the apparatus of Miroslaw is capable of performing said intended use, the limitations of the claim are considered to be met.
Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant has cured the majority of the 35 USC 112 rejections through amendment.
Examiner has found additional 35 USC 112 errors and an error with the drawings.
Applicant’s primary argument is that the claim amendments have overcome the prior art to Boisture.
Examiner agrees.  However, after additional search and consideration, Examiner has applied the prior art to Miroslaw and all claims stand rejected.
Examiner suggests that Applicant tailor the claim language with respect to the clamping members to overcome any reasonable interpretation that the clamping members may be rollers, thereby overcoming the prior art to Miroslaw.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711